DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Spinelli on 27 and 29 June, 2022
The application has been amended as follows: 
Cancel claims 2 and 7-8
In claim 1, at the end of the claim before the “.”, insert a --, and-- and then a new line. On the new line, insert 
--a manipulator connected to an end of the tube, 
wherein the manipulator comprises a first manipulator and a second manipulator; 
the first manipulator being configured to advance and retract the insertion portion in the tube and to cause the insertion portion to protrude from the opening at an opposite end of the tube, and 
the second manipulator being configured to move the surface of the restrictor toward the guide surface--
In claim 3, on line 1, delete “2” and insert --1--
In claim 4, on line 1, delete “2” and insert --1--
In claim 5, on line 1, delete “2” and insert --1--
In claim 5, on line 4, delete ”shaped” and insert --shape--
In claim 9, on line 1, delete “having” and insert --has--
In claim 14, on lines 1-3, delete “further comprising a manipulator disposed at an other end of the tube” such that line 1 begins --The insertion system of claim 1, wherein--
In claim 15, on line 1, delete “being” and insert --is--
Election/Restrictions
Claims 1, 5-6 and 9-15 are allowable. 
The restriction requirement among Inventions I-III and Species A-C as set forth in the Office action mailed on 7 November, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-4, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-6 and 9-15 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an insertion assist system comprising: 
a tube configured to receive an insertion portion of an endoscope therethrough, the tube comprising an exit aperture configured for the insertion portion to protrude therefrom, and the tube comprising a guide surface configured to guide the insertion portion to protrude from the exit, 
a restrictor in the tube, the restrictor configured to adjust a direction in which the insertion portion protrudes from the exit, the restrictor comprising a surface facing the guide surface, the restrictor configured to move the surface distally to move the insertion portion distally toward the guide surface, and 
a manipulator connected to a proximal end of the tube, the manipulator comprising a first and second manipulator; 
the first manipulator configured to advance and retract the insertion portion within the tube, causing the insertion portion to protrude from the exit at a distal end of the tube, and 
the second manipulator configured to cause the movement of the restrictor toward the guide surface. 

Yabe et al. (USPN 5,562,602) teaches the above except for the manipulator. 
Ouchi et al. (US PGPUB 2001/0044570) teaches the above except for the restrictor moving the surface distally to move the insertion insertion portion distally toward the guide surface, or the first manipulator. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yabe et al. (USPN 5,562,602)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795